SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05531 BABSON CAPITALPARTICIPATION INVESTORS (Exact name of registrant as specified in charter) 1500 Main Street P.O. Box 15189 Springfield, MA 01115-5189 (Address of principal executive offices) (Zip code) Christopher A. DeFrancis, Vice President and Secretary 1500 Main Street, Suite 2800, Springfield, MA 01115-5189 (name and address of agent for service) Registrant's telephone number, including area code: 413-226-1000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2011 - June 30, 2012 Item 1.Proxy Voting Record. INTREPID POTASH, INC. Ticker:IPI Security ID:46121Y102 Meeting Date: May 29, 2012 Meeting Type:Annual Record Date:April 2, 2012 # Proposal Mgt Rec. Vote Cast Sponsor 1A. Election of Directors (Majority Voting) For For Management 1B. Election of Directors (Majority Voting) For For Management 2. Ratify Appointment of Independent Auditors For For Management 3. 14A Executive Compensation For For Management 4. Amend Stock Compensation Plan For For Management 5. Amend Stock Compensation Plan For For Management NORTEK, INC. Ticker:NTK Security ID:656559309 Meeting Date:May 8, 2012 Meeting Type:Annual Record Date:March 14, 2012 # Proposal Mgt Rec. Vote Cast Sponsor 1. Election of Directors i.Michael J. Clarke For For Management ii.Daniel C. Lukas For For Management iii. Bennett Rosenthal For For Management 2. Ratify Appointment of Independent Auditors For For Management 3. Approve Stock Compensation Plan For For Management RUE21, INC. Ticker:RUE Security ID:781295100 Meeting Date:June 8, 2012 Meeting Type:Annual Record Date:April 10, 2012 # Proposal Mgt Rec. Vote Cast Sponsor 1. Election of Directors i.John Megrue For For Management ii.Macon Brock For For Management 2. 14A Executive Compensation For For Management 3. Ratify Appointment of Independent Auditors For For Management
